Citation Nr: 1740140	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge (C. Crawford), and testified at a second hearing in May 2016 before a different Veterans Law Judge (T. Reynolds).  Transcripts of these hearing have been associated with the claims file.  When a Veteran has had a hearing before two separate Veterans Law Judges during the appeal, and these hearings cover one or more common issues, a third Veterans Law Judge is assigned to a panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Veteran was offered the opportunity to testify at a third hearing before a third Veterans Law Judge, but he declined.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In August 2012, the Board denied entitlement to service connection for a psychiatric disability.  The Veteran appealed this decision to United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2013 Joint Motion for Partial Remand, the parties moved to vacate the August 2012 Board decision insofar as it denied entitlement to service connection for a psychiatric disability.  The Court issued a January 2013 Order granting the motion.  In September 2013, the Board remanded the claim for further development.  

Concerning the claims of entitlement to service connection for left and right knee disabilities, the Board remanded these claims most recently in September 2013 and January 2014 for additional development. 

After the issuance of a February 2016 supplemental statement of the case, the above-captioned claims have been remitted to the Board for further appellate review.

This appeal is REMANDED to the RO or Appeals Management Office (AMO).  VA will notify the Veteran if further action is required.


REMAND

Left and Right Knee

In the January 2014 remand, the Board requested that a VA examiner provide an etiological opinion addressing the relationship between the Veteran's claimed in-service injury and his current left knee disability.  In so doing, the Board requested that the examiner specifically consider and discuss "any" competent assertions.

In March 2014, a VA examiner reviewed the evidence of record before opining that there was "no evidence" to support finding that the Veteran sustained an in-service left knee injury.  However, in addition to the Veteran's competent lay assertions, a fellow service member submitted a statement wherein he remembered that the Veteran injured his left knee during his active duty.  Additionally, the examiner discussed clinical findings regarding the Veteran's left knee that are "conceivably" related to "old trauma."  Consequently, the Board finds that the March 2014 opinion is insufficient and, thus, a remand is required.

The Veteran's service connection claim for a right knee disability is inextricably intertwined with his service connection claim for a left knee disability.  As such, the claim regarding his right knee disability must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Psychiatric Disability

In June 2015, the Veteran underwent a VA examination to ascertain the presence and nature of a psychiatric disability.  The VA examiner erroneously found that service connection had already been granted for PTSD, with an effective date of August 2, 2012.  Further, based on this finding, the examiner limited the scope of evidence reviewed to everything dated on and after August 3, 2012.  Ultimately, the examiner determined that no psychiatric disability was present during that period.

Because the examiner did not review the entire record and wrongly concluded the service connection for PTSD had already been granted, the Board finds that the March 2014 opinion is inadequate and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

1.  Send the Veteran's electronic claims file to a VA examiner for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished. 

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability arose in service or is etiologically related to his active duty service, even if first diagnosed after his service separation.  In so doing, the examiner must consider and discuss all competent lay evidence of record, include, but not limited to, the Veteran's assertions and statement by fellow service member, Phillip Sawyer.  The examiner must also consider and discuss the clinical evidence indicating the possible presence of symptoms/disability due to "old trauma," as well as the positive May 2005 private opinion from MB, DC.

If the examiner renders a positive opinion regarding the Veteran's left knee, he/she should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by his left knee disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  Then provide the Veteran with a separate VA examination for mental disorders.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should identify the presence and nature of any psychiatric disability, including PTSD, at any point during the pendency of this appeal, even if any such disability subsequently resolved.

The examiner is then asked to opine as to whether it is as at least as likely as not (50 percent probability or greater) that any found psychiatric disability was incurred in or due to his active duty.  In so doing, the examiner should consider not credible the Veteran's assertion as to witnessing a fatal motor vehicle accident in 1980 involving a service member.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________    _________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals, Department of Veterans Affairs
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals, Department of Veterans Affairs
      


______________________________________
J. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

